Mr. Justice Baker delivered the opinion of the Court : The terms of the policy of insurance involved in this case are substantially like those contained in the policy of insurance upon which suit was brought in Heuer v. Northwestern National Insurance Company of Milwaukee, 144 Ill. 393; and the other facts in this suit are identical with the other facts in that case. The case at bar is, therefore, governed by the decision in Heuer v. Northwestern National Insurance Company, supra, and it would be wholly useless to restate the grounds of the former decision, or again cite the authorities upon which the conclusion there reached was based. The judgment of the Appellate Court is affirmed. Judgment affirmed..